REASONS FOR ALLOWANCE



1.	Claims 1, 3-8, 10, 11, 13-18 and 20 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Murai, Tanghe and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as each of the display modules:

“compares driving time of the respective display module with a driving time shared by the other plurality of display modules via inter-module communication, adjusts the driving time of the respective display module to be identical or similar to the larger of the driving times from the comparison, and shares the adjusted driving time with the other plurality of display modules via the inter-module communication, whereby all of the plurality of display modules have a same or similar adjusted driving time corresponding to a maximum of the driving times shared by the plurality of display modules via the inter-module communication”

To clarify, this language notes of adjusting the driving time of the various module to be identical or similar to the larger/maximum of the driving times. The prior art, while talking about desiring 

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Claim 11 recites similar limitations and as such, the above reasoning is also applicable to this claim as well.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621